Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2003

USA v. Washington
Precedential or Non-Precedential: Non-Precedential

Docket 02-2304




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Washington" (2003). 2003 Decisions. Paper 645.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/645


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                     No. 02-2304
                                    ____________

                           UNITED STATES OF AMERICA

                                            v.

                             RAIFREAN WASHINGTON
                                     a/k/a
                                     RAY

                                   Raifrean Washington,

                                              Appellant

                                ___________________


              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                (D.C. No. 00-cr-00024-1)
                     District Court Judge: Hon. Ronald L. Buckwalter
                                _____________________

                       Submitted under Third Circuit LAR 34.1(a)
                                    April 7, 2003

               Before: ALITO, FUENTES, and GREENBERG, Circuit Judges

                             (Opinion Filed: April 17, 2003)
                                _________________

                              OPINION OF THE COURT
                               ____________________

PER CURIAM:
        This is an appeal from a judgment in a criminal case. The defendant, Raifrean

Washington, pled guilty to a drug-related conspiracy and three other offenses.

        The defendant’s attorney has submitted a brief pursuant to Anders v. California, 386

U.S. 738 (1967), and has requested leave to withdraw. We have considered counsel’s brief

and made an independent examination of the record, and we are satisfied that there are no

non-frivolous issues to be raised on appeal. As noted, the defendant pled guilty. He also

stipulated to all relevant facts and issues regarding sentencing and cooperated with the

government. The government abided by the terms of the plea agreement in moving for a

downward departure at sentencing, and the District Court granted that motion and departed

substantially below the agreed guidelines range.

        Finding no non-frivolous issues that could be raised on appeal, we grant counsel’s

motion to withdraw and affirm the judgment of the District Court.